ACCEPTED
                                                                                                  14-15-00702-CV
                                                                                  FOURTEENTH COURT OF APPEALS
                                                                                               HOUSTON, TEXAS
                                                                                              9/4/2015 5:45:41 PM
                                                                                            CHRISTOPHER PRINE
                                                                                                           CLERK

                                      Case No. 2009-71319

METRO HOSPITALITY                              §   IN THE DISTRICT COURT OF
MANAGEMENT L.L.C.,                             §                               FILED IN
SHABAHRAM YAZDANI- BEIOKY,                                             14th COURT OF APPEALS
                                               §                           HOUSTON, TEXAS
& METRO HOSPITALITY
PARTNERS, LTD.                                 §                         9/4/2015 5:45:41 PM
                                               §   HARRIS        COUNTY,CHRISTOPHER
                                                                         TEXAS          A. PRINE
PLAINTIFFS                                     §                                 Clerk
                                               §
VS.                                            §
                                               §
ABDEE SHARIFAN                                 §
                                               §   333RD JUDICIAL DISTRICT
DEFENDANT
                         CONSOLIDATED WITH
                           Case No. 2009-79757
ABDEE SHARIFAN                     § IN THE DISTRICT COURT OF
                                   §
PLAINTIFF                          §
VS                                 §
                                   § HARRIS COUNTY, TEXAS
SHABAHRAM YAZDANI-BEIOKY,          §
METRO HOSPITALITY                  §
MANAGEMENT, L.L.C.                 §
AND J.M.LITTLE                     §      RD
                                   § 333 JUDICIAL DISTRICT
DEFENDANTS
________________________________________________________________________
             NOTICE OF ABDEE SHARIFAN’S CROSS APPEAL
________________________________________________________________________


Notice is hereby given of Defendant Abdee Sharifan’s Cross Appeal of the Amended Final

Judgment to the First or Fourteenth District Court of Appeals.

   1. The party that wishes to file this appeal is Abdee Sharifan.

   2. On May 29, 2015, an Amended Final Judgment was signed by the 333rd Judicial District

       Court, Harris County, Texas. See said judgement attached as Exhibit A.

   3. This is a cross appeal related to the Plaintiff, Shabahram Yazdani-Beioky’s appeal filed

       on July 28, 2015, which we are not yet aware it has been assigned to either the First or

       Fourteenth Court of Appeals.



                                                                                               1
                                      Respectfully submitted,

                                      THE KELLEY LAW FIRM

                                      By: _/s/: Lloyd E. Kelley___________
                                              LLOYD E. KELLEY
                                              State Bar No. 11203180
                                              2726 Bissonnet Ste 240 PMB 12
                                              Houston, Texas 77005
                                              Phone: 281-492-7766
                                              Fax: 281-652-5973


                                CERTIFICATE OF SERVICE

       This is to certify that a true and correct copy of the above and foregoing instrument has
been forwarded to Plaintiffs’ counsel on this the 13th day of August 2015.

                                             ______/s/: Lloyd E. Kelley_________
                                                        LLOYD E. KELLEY



John Dagley
jdagley@chd-law.com

Richard Hogan
rhogan@hoganfirm.com

Mike O’Brien
mike@moblaw.com




                                                                                                   2